 WESTINGHOUSE ELECTRIC CORPORATION391Westbrookstates another employee, JohnFarkus, told him he probably wouldget a raise if the Union got in; that all employeeswould probablyget one andthat he would also.This can hardlybe construed as a promise of benefit, buteven assuming,arguendo,that such a promise was made, no evidence was adducedduring the investigationto establish thatFarkus was other than a rank-and-fileemployee; there is no evidencethathe was even a nominal union representative.J.E.White,now employed elsewhere,himself denies that he was ever threatenedby any union representative.He states he prepared the affidavit for Westbrookto sign in advance of the meeting,based on statementsWestbrookallegedlymadeto him at the store;allof these statements are, of course, deniedbyWestbrookin his affidavit given the Board agent.White states that John Farkus was a "leader in theUnion"but knows of noofficial connectionhe has with the Union.He claimsFarkustold him if he didnot vote for the Union,and the store was unionized,that he (White)would notget any pay increase as a result of the said unionization.Whilethismight beconstrued as a threat,in any event,as pointed out above,Farkus lacked the author-ity tobind the Union, evenby anybona fide threat or promise of benefit.ElectricWheelCompany,Division of the FirestoneTire &Rubber Company,120NLRB 1644.John Farkus denies under oaththathe held any union office and that he waseven a committeeman of some sort as suggestedby White.He denies the allegedthreat of loss of pay attributedto him by White,or that he threatened any otheremployee.On September24, 1958, by letter,the Employer alleged that the Union hadfiled a wage assignmentwith CallahanatNewYork Cityinvolving a debt owedby a Callahanemployee inNew York Cityto theDistrict65 credit union in thatcity; and thatthis is evidence of coercion.These allegations are untimely filed;further,they do notinvolve employees in the unit involved in this proceeding andcannotthereforebe considered.The Regional Director concludesthat theobjections are not supported by theevidence adduced in the course of the investigation,and it is therefore recom-mended that theybe overruled and thatthe Unionbe certified.Westinghouse Electric CorporationandUnited Electrical, Radioand Machine Workers of America, International Union ofElectrical,Radio and Machine Workers, CIO, et al.'Westinghouse Electric CorporationandWestinghouse SalariedEmployees Association at South Philadelphia,affiliated withFederation ofWestinghouse Independent Salaried Unions,Petitioner.Cases Nos. 5-RM-64 and 4-RC-1293. December 11,1958SUPPLEMENTAL DECISION AND CLARIFICATIONOF UNITPursuant to a Board certification on June 29, 1950,2 Petitioner,hereinafter called the Association, became the bargaining representa-tive of a unit of professional employees, including time-study men,at the Employer's South Philadelphia plant, and thereafter the par-ties entered into collective-bargaining agreements covering this unit.In 1957, the Employer created a position entitled "methods analyst,"and the Association sought to bargain for the employees in that clas-The name of the Union appears as in the original hearing.SeeWestinghouse Electric Corporation,89 NLRB 8, 11; 98 NLRB 463.122 NLRB No. 63. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDsification.The Employer took the position that methods analystswere managerial or confidential employees who should not be in-cluded in the unit.On April 4, 1958, the Association filed a motion with the Boardfor clarification of the certification, contending that the classificationof methods analyst comes within the scope of the term "time-studymen" as used in the Board's certification, and moved the Board tohold a hearing on the issue. On May 21, 1958, the Board issued anotice to show cause why the Board should or should not clarifythe certification by including methods analysts within the scope ofthe unit. On June 13 and 16 the Employer and the Association filedresponses thereto. On July 18, 1958, the Board issued an order re-manding the proceeding to the Regional Director for the FourthRegion for the purpose of holding a hearing, which was held onAugust 19 and 20, 1958, before Eugene M. Levine, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Leedom andMembers Jenkins and Fanning].The job of methods analyst was created for the purpose of makinga study of some 3,000 salaried employees including clerical, tech-nical, and professional, with the ultimate purpose of reducing costs.These analysts work under their own supervisors. Their method ofwork is to go into a department and through the use of varioustiming devices and other means gather data indicating how long ittakes for certain work to flow through that department. On thebasis of this data, the analyst is expected to be able to determinehow many employees it should take to do a given amount of workand what standard of performance should be required from a givenemployee. The analyst also considers the number of supervisorsin the department and whether the supervision is efficient. Theanalyst makes his report which may contain recommendations foreliminating certain jobs, combining others or realigning the dutiesof some jobs. The report and recommendations are discussed withthe supervisor of the department studied. If he does not agree withthe analyst, the latter may take up the report with higher echelonsof supervision. It is clear that the methods analyst does not him-self have the power and authority to put his recommendations intoeffect.The record is uncontradicted that the methods analysts, eight innumber, are all graduate engineers who do not possess outstandingexperience. Two of the eight were taken from the time-study groupwhich is within the unit, two were graduate students, one came WESTINGHOUSE ELECTRIC CORPORATION393from the Employer's student course at another plant, and one washired from the Navy.In the original proceeding,3 the Board held, contrary to the Em-ployer's contentions, that the time-study employees were not man-agerial employees. We found that the... time-study employees make time and motion studies inthe production areas, and then, by applying certain standardmodifying data, set a base rate for the particular operation. Inlarge part, many operations do not require an actual time studyon the floor, as the accumulated data of the Time-Study Depart-ment furnishes sufficient information upon which to base a rate.The time-study employees must have the skill and training nec-essary to correlate complicated statistical data and the resultsof their own observation of the operation under study. The timevalues established by these employees are not reviewable by pro-duction foremen. In actual practice, although the values aresubject to review by the time-study supervisor, such values asestablished by the time-study employees are final. When a studybecomes the subject of a grievance, the Employer relies in largepart on the factual data compiled by the time-study employees.The time-study employees were therefore included in a professionalunit.We find no material or substantial difference between the time-study men and the methods analysts except that the former deal withproduction employees and the latter with clerical, technical, or pro-fessional employees. The main function of each is to make a criticalsurvey of procedures, methods, equipment, and personnel with a viewof recommending efficient operation of office or plant. Both makerecommendations which they themselves may not put into effect with-out approval by high echelons of managerial authority. The fact thatall professional employees are expected to make recommendations tomanagement does not mean they are part of management 4 Nor do wefind that time-study employees or methods analysts are confidentialemployees, so as to require their exclusion from the unit. It is well-established Board policy that the Board's definition of the term "con-fidential" is limited so as to embrace only those employees who, unlikethe methods analysts, assist and act in a confidential capacity to per-sons who formulate, determine, and effectuate management policies inthe field of labor relations.'Accordingly, we find that the classification of methods analysts isincluded within the term "time-study men" in the certification. Ac-See footnote 2.*WestinghouseElectric Corporation,113 NLRB 337, 339.5 The B. F.Goodrich Company,115 NLRB 722, 724. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDcordingly, we shall amend our certification of representatives withrespect to the classifications of employees included in the unit byspecifically including the methods analysts.[The Board amended the certification of representatives issuedto the Westinghouse Salaried Employees Association at South Phil-adelphia, affiliated with Federation ofWestinghouse IndependentSalariesUnions, in Case No. 5-RM-64 and . Case No. 4-RC-1293,specifically to include in the certified unit the methods analysts.]H P 0 Service,Inc.andSollieWalker,PetitionerandChauf-feurs, Teamsters and HelpersLocalUnion 175, InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 9-RD-205.December 11, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Arthur P. West,hearing officer.' The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in the transportation of mail pur-suant to contracts with the United States Post Office. It transportsmail by bus on regular routes between the city of Charleston, W. Va.and the cities of Bluefield, Welch, and Buckhannon, all in West Vir-ginia, and between Buckhannon, W. Va., and Connellsville, Pa. Themail transported by the Employer originates within and withoutthe State of West Virginia. During the past year, the Employer'sgross revenues from such operations exceeded $100,000, of whichover $50,000 was received for the transportation of mail which wasdestined for delivery in States other than the State of its origin.Ever since the enactment of the National Labor Relations Act in1935 the Board has consistently held to the position that it bettereffectuates the policies of the Act and promotes the prompt handlingof cases not to exercise its jurisdiction to the fullest possible extentunder the authority delegated to it by Congress. For the first 15years the Board exercised its discretion in this area on a case-by-casebasis. In 1950 the Board first adopted certain jurisdictional standardsdesigned to aid it in determining where to draw the dividing linebetween exercised and unexercised jurisdiction. In 1954 the Boardreexamined its jurisdictional policies in the light of its experienceunder the 1950 standards and revised its jurisdictional standards. AtI.The nameof the Unionappears in the caption as corrected at the hearing.The Uniondid not appear at thehearing,although served with adequate notice thereof.122 NLRB No. 62.